Citation Nr: 0712318	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  98-03 763A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a left ankle 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a right ankle 
disability, to include as secondary to a service connected 
left ankle disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to July 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied an increased rating for a 
left ankle disability; denied an application to reopen a 
claim for service connection for residuals of a right ankle 
fracture; and denied service connection for varicose veins 
and cellulites secondary to a service connected left ankle 
disability.

The RO issued a rating decision in October 2004 granting 
service connection for varicose veins of the lower left 
extremity, with a 10 percent rating effective April 25, 1996.  
Since the veteran has not disagreed with the rating or 
affective date assigned, the RO's grant of service connection 
represents a complete grant of that benefit sought on appeal.  
See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997).

In November 2005, the Board granted the veteran's application 
to reopen his claim of entitlement to service connection for 
a right ankle disability, to include as secondary to a 
service connected left ankle disability, and thereafter 
remanded that issue along with the claim for an increased 
rating for his left ankle disability to the RO for further 
evidentiary development.




FINDINGS OF FACT

1.  The veteran's service-connected left ankle disability is 
manifested by mild arthritis with a loose body, pain, 
instability and some functional impairment; it is not 
productive of more than moderate limitation of motion.

2.  The veteran's right ankle disability, to include 
arthritis, began several years after service as the result of 
post-service trauma; there is no competent evidence of a 
nexus between a current right ankle disability and service 
and the preponderance of the evidence is against a finding 
that it was caused or aggravated by his service connected 
left ankle disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2006).

2.  A right ankle disability was not incurred or aggravated 
during active service, nor  may arthritis of the right ankle 
be presumed to have been incurred therein; the veteran's 
right ankle disability is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2006); 71 Fed. Reg. 52744 (2006) 
(amendment to 38 C.F.R. § 3.310).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

Written notice provided in November 2001, February 2002, 
August 2004, February 2006, and August 2006, informed the 
veteran to submit all relevant evidence in his possession and 
of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield II), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that a Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Written VCAA, notice was provided after the RO decision that 
is the subject of this appeal.  While there is a timing 
deficiency, the veteran's claims were readjudicated in an 
October 2006 supplemental statement of the case, after all 
notice was provided.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that timing-
of-notice errors can be "cured" by notification followed by 
readjudication.  Mayfield II, supra; Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) ("The Federal Circuit 
specifically mentioned two remedial measures:  (1) The 
issuance of a fully compliant [section 5103(a)] notification, 
followed by (2) readjudication of the claim."); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004) ("proper 
subsequent VA process" can cure error in timing of notice).  

The Court subsequently held that a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III).  As the October 2006 supplemental statement 
of the case noted above complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  

The veteran was not provided notice of the type of evidence 
necessary to establish a disability rating and/or effective 
date for the disabilities on appeal until the October 2006 
supplemental statement of the case.  However, these questions 
have become moot because the preponderance of the evidence is 
against the claims of service connection for a right ankle 
disability and a rating in excess of 10 percent for a left 
ankle disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998). 

In view of the above notice letters, the Board finds that the 
RO complied with VA's duty to assist the veteran.  38 
U.S.C.A. § 5103(a); Beverly, supra.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes all available service medical records and all 
identified and available post-service medical records, 
including the veteran's records from the New York City VA 
Medical Center, Bellevue Hospital Center, and Saint Johns 
Hospital.  Moreover, VA was notified in May 2002 that the 
veteran's records from the Port Authority were no longer 
available because they had been destroyed.  Therefore, 
adjudication of his claim may go forward without these 
records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (the "'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim").  

The veteran was provided examinations in October 1996, March 
2000, May 2002, September 2004, and September 2006 for the 
purpose of determining the severity of his service connected 
left ankle disability.  The examinations were thorough in 
nature and provided findings that are adequate for rating 
purposes.  There is no duty to provide another examination or 
medical opinion with regard to the increased rating claim on 
appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran was provided examinations in September 2004 and 
September 2006 for the purpose of determining the etiology or 
approximate onset date of his right ankle disability.  The 
Board finds that the examinations were thorough in nature and 
contain opinions addressing the nexus questions at hand and 
are supported by a review of the record and a rationale.  
There is no further duty to provide another examination or 
medical opinion with respect to the claim for service 
connection.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Next, the Board notes that while the October 2006 
supplemental statement of the case did not give the veteran 
full notice of the recent amendments to 38 C.F.R. § 3.310, 
adjudication of the current appeal may go forward without 
such notice because this failure is not prejudicial error as 
these amendments essentially codified the Court's holding in 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  See also 
38 C.F.R. §§ 19.9, 19.31 (2006).

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, such error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

The Increased Rating Claim

The veteran contends, in essence, that his service-connected 
left ankle disability is more disabling than currently 
evaluated.  It is also requested that the veteran be afforded 
the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2006).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2 (2006), when assigning a disability rating, it is 
the present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In DeLuca, supra, the Court 
explained that, when the pertinent diagnostic criteria 
provide for a rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. 

Most recently, a December 1998 rating decision confirmed and 
continued the 10 percent disability rating for the veteran's 
left ankle disability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  Under Diagnostic Code 5271, moderate limitation 
of motion of the ankle is rated 10 percent disabling, whereas 
marked limitation of motion warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a.  Normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.   

On VA examination in October 1996, the veteran complained of 
left ankle pain and weakness.  On examination, the left ankle 
was swollen and deformed.  The range of motion of the left 
ankle was 0 degrees of dorsiflexion and 30 degrees of plantar 
flexion.

When next seen by VA in March 2000, the veteran complained 
left ankle pain and periodic giving way.  On examination, the 
range of motion of the left ankle was 5 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  The left 
ankle also had edema and tenderness.  It was opined that he 
had left ankle pain at extremes of range of motion and pain 
was the major limiting factor.  The left ankle was not 
ankylosed. 

At the subsequent May 2002 VA examination, the veteran 
complained of intermittent left ankle pain, stiffness, 
swelling, and giving way.  On examination, the range of 
motion of the left ankle was 0 to 20 degrees of dorsiflexion 
and 0 to 45 degrees of plantar flexion.  The left ankle also 
had edema and tenderness.  It was opined that he had left 
ankle pain at extremes of range of motion and was further 
limited by pain and lack of endurance.  

Thereafter, at the September 2004 VA examination, the veteran 
continued to complain of intermittent left ankle pain, 
stiffness, swelling, and giving way.  On examination, the 
range of motion of the left ankle was 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  The 
left ankle also had edema and tenderness.  It was opined that 
left ankle motion was further limited by pain and lack of 
endurance.  

Lastly, when seen by VA in September 2006, the veteran 
continued to complain of intermittent left ankle pain, 
stiffness, swelling, and giving way.  On examination, the 
range of motion of the left ankle was 15 degrees out of 20 
degrees of dorsiflexion and 35 degrees out of 45 degrees of 
plantar flexion.  It was opined that additional limiting 
factors were pain and lack of endurance.  It was also opined 
that with bilateral ankle supination to 20 degrees, pain 
starts and ends at 20 degrees and pain increased with 
repetitive movement.  X-rays showed a loose body. 

The several examinations summarized above show that the 
veteran's left ankle disability remains symptomatic and 
productive of functional impairment.  There is indication of 
mild arthritis with a loose body (shown by X-ray), pain, 
periodic swelling, some deformity on at least one of the more 
remote examinations and a history of instability.  However, 
the ankle disability is not manifested by more than moderate 
limitation of motion so as to support a rating in excess of 
10 percent under the applicable rating criteria found in 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  The examinations of 
the left ankle in recent years show no less than 30 degrees 
of plantar flexion and no less than -5 degrees of 
dorsiflexion.  The weight of the evidence indicates only 
slight limitation of motion.  Such findings are clearly not 
consistent with more than moderate limitation of motion.  See 
38 C.F.R. § 4.71, Plate II.  

The Board further finds that there is no medical evidence to 
show that the veteran has additional limitation of motion of 
the left ankle due to pain or flare-ups of pain, supported by 
objective findings, to a degree that would support a rating 
in excess of 10 percent under Code 5271, nor does the medical 
evidence show that the veteran has excess fatigue, weakness, 
incoordination or any other symptom or sign that results in 
such additional functional impairment.  38 C.F.R. §§ 4.40 and 
4.45 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
March 2000 and May 2002 examinations noted pain but only at 
the extremes of motion.  Thus, any additional limitation of 
motion due to pain would be negligible.  The September .2004 
examination noted additional functional limitation due to 
pain and the examiner did not specify the limitation in terms 
of degrees of motion but upon the most recent examination in 
September 2006, the examiner noted pain that starts and ends 
at 20 degrees of supination and increased in intensity with 
repetitive movement.  In other words, there was no pain until 
20 degrees of supination was achieved.  It is apparent that 
upon these latter two examinations, any more specificity with 
respect to the additional limitation of motion due to pain or 
fatigue in degrees would be speculative.  While some 
additional limitation of motion due to pain and repetitive 
movement is apparent, the current 10 percent rating takes 
into account moderate limitation.  

While the terms "moderate" and "marked" are not defined by 
regulation, given the ranges of motion that have been 
reported, including some that are near normal, the Board 
concludes that the preponderance of the evidence is against a 
finding of additional limitation of motion due to DeLuca 
factors that would support a finding of marked versus 
moderate limitation of motion.  Accordingly, a rating in 
excess of 10 percent is not warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  As there is definite motion 
of the ankle in all planes, there is no ankylosis.  Thus, 
Diagnostic Code 5270 is not applicable. 


The Service Connection Claim

The veteran contends that his right ankle disability was 
either caused by military service or by his service connected 
left ankle disability.  It is also requested that the veteran 
be afforded the benefit of the doubt. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.304.

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen, supra.  Effective October 10, 
2006, 38 C.F.R. § 3.310 was amended to require that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.  See 71 Fed. Reg. 
52744 (2006).  As noted above, this amendment essentially 
codifies Allen, supra.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

The service medical records are negative for complaints, 
diagnoses, or treatment related to a right ankle injury or 
disability.

Post-service, the record shows the veteran's complaints and 
treatment for right ankle problems starting in August 1989.  
He sustained a fracture at that time, and treatment included 
an open reduction and internal fixation and the hardware was 
retained.  See treatment records from Bellevue Hospital 
Center dated from August 1989 to September 1989; VA 
examinations starting in March 1990; VA treatment records 
starting in April 1991; and Saint Johns Hospital treatment 
records starting in October 1993.  Starting in March 2000, 
the record also shows the veteran being diagnosed with 
arthritis of the right ankle.  See VA examination and right 
ankle X-ray dated in March 2000. 

As to the origin of the veteran's right ankle disability, the 
medical evidence, to include treatment records from Bellevue 
Hospital Center dated from August 1989 to September 1989, and 
reports of March 1990, March 2000, and September 2004 VA 
examinations, show that  he sustained a fracture of the ankle 
several years after service in 1989.  Thus, there is 
approximately a four year period between the veteran's 
separation from military service in 1985 and first being 
diagnosed with a right ankle disability in 1989.  The only 
competent opinion addressing the question of whether there is 
a relationship between the current disability and events in 
service unequivocally weighs against a finding of service 
connection on a direct incurrence basis.  Specifically, the 
September 2004 VA examiner opined that the "right ankle 
fracture sustained while patient was mugged, not in service" 
and that "as evidenced by C-file review, left ankle fracture 
is service connected, but right ankle fracture/osteoarthritis 
is not."  Service connection for arthritis of the right 
ankle is not warranted on a presumptive basis because the 
record does not show such a diagnosis during the first post-
service year.  38 C.F.R. §§ 3.307, 3.309.

The thrust of the veteran's claim for service connection for 
a right ankle disability is that it is secondary to his 
service-connected left ankle disorder.  The September 2006 VA 
examiner addressed this question and opined as follows:

As there is no evidence in C-file of the 
right ankle trauma be[ing] secondary . . 
. to his left ankle, but rather secondary 
to [an] altercation with police officers 
while in prison, I can't provide any 
opinion of the connection of the right 
ankle to patient's left ankle without 
resort to mere speculation. 

The record does not include a medical opinion showing that 
the veteran's right ankle disability was caused or aggravated 
by military service or already service connected disability.  
38 C.F.R. § 3.310; Allen, supra.  In fact, as reported above, 
the 1989 records from Bellevue Hospital Center clearly show 
that he fractured his right ankle post-service.  And, as 
noted above, the only competent opinion that addresses the 
question of a causal link between the post-service fracture 
and the service-connected left ankle disability clearly 
weighs against that aspect of the claim.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
direct, presumptive or secondary service connection for a 
right ankle disability, to include arthritis and the claim 
must be denied.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006); 71 Fed. Reg. 
52744 (2006) (amendment to 38 C.F.R. § 3.310).  

Conclusion

In reaching these conclusions, the Board has not overlooked 
the appellant's and his representative's statements to the 
RO, the claimant's statements to physicians, or the personal 
hearing testimony.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because laypersons are not trained in the field of medicine, 
they are not competent to provide opinions relating to the 
diagnosis or etiology of diseases or disabilities, nor are 
they competent to provide an opinion as to whether the 
criteria for a higher rating for the service-connected 
disability at issue are met.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, these statements 
are not probative evidence of any contended nexus or 
sufficient to support a higher rating for the veteran's left 
ankle disability.

The Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  See also, e.g., Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  








ORDER

A rating in excess of 10 percent for the veteran's left ankle 
disability is denied. 

Service connection for a right ankle disability, to include 
as secondary to a service connected left ankle disability, is 
denied.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


